United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF JUSTICE, U.S.
PROBATION DEPARTMENT, EASTERN
DISTRICT OF NEW YORK, Brooklyn, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1174
Issued: August 18, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2015 appellant, through counsel, filed a timely appeal from an April 10,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
bilateral knee, back, and right shoulder injuries on November 15, 2012 while in the performance
of duty.
On appeal counsel contends that OWCP’s decision is contrary to law and fact.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 On November 21, 2012 appellant, then
a 38-year-old probation officer, filed a traumatic injury claim alleging pain in both knees, back,
and right shoulder as a result of being struck by a sport utility vehicle (SUV) as she crossed the
street on November 15, 2012. In a May 15, 2014 decision, the Board affirmed an October 29,
2013 OWCP decision which accepted that the November 15, 2012 incident occurred as alleged,
but found that the medical evidence failed to establish that appellant sustained bilateral knee,
back, and right shoulder injuries as a result of the accepted November 15, 2012 employment
incident. The facts are hereby incorporated by reference.
Subsequent to the last OWCP merit decision dated October 29, 2013, appellant submitted
medical reports from Dr. Michael Raffinan, a Board-certified family practitioner.3 In an
October 30, 2013 report, Dr. Raffinan provided a history of injury that on November 15, 2012
appellant was in an SUV accident that left her seriously injured. He noted that she was out of
work through February 3, 2013 while recovering from her injuries. Appellant returned to work
on February 4, 2013. Dr. Raffinan requested accommodation. In a November 1, 2013 report, he
reiterated the history of the November 15, 2012 incident. Dr. Raffinan advised that appellant
was disabled and was out of work through February 3, 2013 as she recovered from her injuries.
Appellant returned to work on February 4, 2013. Dr. Raffinan requested accommodation as she
attempted to resume her regular duties.
Appellant, through counsel, requested reconsideration before OWCP in an April 2, 2015
letter. She submitted an April 1, 2015 medical report from Dr. Leon E. Popovitz, an attending
Board-certified orthopedic surgeon, who provided a history of the treatment he provided to her
and his examination findings commencing on January 17, 2013 following the accepted
November 15, 2012 employment incident. Dr. Popovitz related appellant’s history of injury that
she was struck by an SUV while crossing the street on November 15, 2012. He advised that she
suffered from post-traumatic chondromalacia as a result of being struck by the SUV while
crossing the street. Dr. Popovitz stated that appellant had significant pain for over a year and
that she continued to struggle with discomfort. He further stated that it was evident her pain was
related to her injury and that she had significant disability. OWCP conducted a merit review.
By decision dated April 10, 2015, OWCP denied modification of its May 15, 2014 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative, and substantial evidence5
2

Docket No. 14-482 (issued May 15, 2014).

3

The Board did not review Dr. Raffinan’s October 30 and November 1, 2013 reports in its prior decision dated
May 15, 2014 as its jurisdiction of a case is limited to reviewing the evidence that was before OWCP at the time of
its final decision on October 29, 2013. 20 C.F.R. § 501.2(c)(1).
4

5 U.S.C. §§ 8101-8193.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

2

including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.7
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.8
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.9 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.10 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury in the performance of duty on November 15, 2012, as alleged. Appellant failed to submit
sufficient medical evidence to establish that her post-traumatic chondromalacia or any other
claimed medical condition was causally related to the accepted November 15, 2012 employment
incident.
In an April 1, 2015 report, Dr. Popovitz opined that appellant had post-traumatic
chondromalacia as a result of being struck by an SUV while crossing the street on
November 15, 2012. He noted that she had significant pain for over a year and she continued to
struggle with discomfort. Dr. Popovitz opined that it was evident that appellant’s pain was
related to her injury and that she had significant disability. While he provided a firm medical
diagnosis of post-traumatic chondromalacia, he did not adequately explain how the accepted
November 15, 2012 employment incident caused or contributed to appellant’s diagnosed medical
condition and resultant disability. Medical conclusions unsupported by rationale are of
diminished probative value and insufficient to establish causal relationship.12 The Board finds,
6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
10

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

11

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

12

See Albert C. Brown, 52 ECAB 152 (2000).

3

therefore, that Dr. Popovitz’s opinion on causal relationship is of diminished probative value and
is insufficient to establish appellant’s traumatic injury claim.
In reports dated October 30 and November 1, 2013, Dr. Raffinan provided a history of
the accepted November 15, 2012 employment incident and addressed appellant’s disability for
work and need for accommodation. However, he did not provide a specific diagnosis and failed
to provide a medical opinion addressing whether any diagnosed condition and resultant disability
were caused or aggravated by the November 15, 2012 work incident. A physician must provide
a narrative description of the identified employment incident and a reasoned opinion on whether
the employment incident described caused or contributed to appellant’s diagnosed medical
condition.13 The Board finds that Dr. Raffinan’s reports are insufficient to establish appellant’s
claim.
Therefore, the Board finds that there is insufficient medical evidence to establish that
appellant sustained bilateral knee, back, and right shoulder injuries causally related to the
accepted November 15, 2012 employment incident. Appellant did not meet her burden of proof.
On appeal appellant’s counsel argues that OWCP’s April 10, 2015 decision is contrary to
law and fact. However, the Board finds that the weight of the medical evidence does not
establish that appellant sustained bilateral knee, back, and right shoulder injuries causally related
to the accepted November 15, 2012 employment incident.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained bilateral knee, back, and right shoulder injuries on November 15, 2012 while in the
performance of duty.

13

B.T., Docket No. 13-138 (issued March 20, 2013); John W. Montoya, 54 ECAB 306 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the April 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 18, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

